MARSHALL, C. J.:
1. The amendment to Section 11273, General Code (109 O. L., 81), excludes from the jurisdiction of the state courts of Ohio all calses against the persons and companies therein referred to for injuries to person or property or for wrongful death occurring without the state of Ohio unless such claimant is a resident of this state.
2. It'is the duty of the courts of this state to entertain causes arising under the Federal Employers’ Liability Act of 1908, subject to the limitations contained in the aforesaid amendment to Section 11273, General Code.
3. The amendment to Section 11273 limits the provisions of Section 11276 but does not operate as a repeal of the same or any part thereof.
4. The purpose of Section 2 of Article IV of the Federal Constitution which guarantees that “The Citizens of each State shall be entitled to all Privileges and Immunities' of Citizens in the several States,” is to prevent arbitrary and unreasonable discrimination in each state in favor of its own citizens and against the citizens of other states, and the amendment to Section 11273, General Code, does not operate as a discrimination. That statute is based upon residence without regard to citizenship. The amendment does not therefore contravene the mandate of the federal constitution.
Judgment affirmed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.